IN THE
                           TENTH COURT OF APPEALS

                                No. 10-14-00210-CV

THOMAS RAY SIDES,
                                                          Appellant
v.

BILLIE J. HARRIS,
                                                          Appellee



                           From the County Court at Law
                               Walker County, Texas
                              Trial Court No. 11646CV


                           MEMORANDUM OPINION


       Thomas Ray Sides appeals from the trial court’s June 30, 2014 order dismissing

his cause of action. Sides’s brief was originally due on November 7, 2014. By letter

dated November 12, 2014, this Court notified Sides that the appeal was subject to

dismissal for want of prosecution if a brief or response showing grounds for continuing

the appeal was not filed within 21 days from the date of the letter. More than 21 days

have passed, and no response has been filed. Accordingly, this appeal is dismissed.

TEX. R. APP. P. 42.3(b).
                                      AL SCOGGINS
                                      Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 11, 2014
[CV06]




Sides v. Harris                                     Page 2